Exhibit 10.13




EMPLOYMENT SERVICES AGREEMENT




This Employment Services Agreement (the “Agreement”) is entered into as of the
6th day of December, 2013, by and between Symbid Corp. a Nevada corporation,
with a business address of Van Vollenhovenstraat 56A, 3016 BK Rotterdam (the
“Company”), and Robin Slakhorst, an individual residing at Sint-Jobsweg 24K,
3024 EJ Rotterdam (The Netherlands) (“Executive”).




INTRODUCTION




WHEREAS, the Company desires to employ the Executive under the title and
capacity set forth on Schedule A hereto and the Executive desires to be employed
by the Company in such capacity, subject to the terms of this Agreement;

AGREEMENT




NOW, THEREFORE, in consideration of the premises and mutual promises herein
below set forth, the parties hereby agree as follows:




1.

Employment Period.  The term of the Executive’s employment by the Company
pursuant to this Agreement (the “Employment Period”) shall commence upon the
date hereof (the “Effective Date”) and shall continue for an indefinite period
from the Effective Date set forth on Schedule A hereto. In any event, the
Employment Period may be terminated as provided herein.




2.

Employment; Duties.   




(a)

General.

Subject to the terms and conditions set forth herein, the Company shall employ
the Executive to act for the Company during the Employment Period in the
capacity set forth on Schedule A hereto, and the Executive hereby accepts such
employment.  The duties and responsibilities of the Executive shall include such
duties and responsibilities appropriate to such office as the Company’s Board of
Directors (the “Board”) may from time to time reasonably assign to the
Executive, as initially specified on Schedule A attached hereto, with such
authority and responsibilities, including Company-wide executive, administrative
and finance functions as are normally associated with and appropriate for such
position.




(b)

Executive recognizes that during the period of Executive's employment hereunder,
Executive owes an undivided duty of loyalty to the Company, and Executive will
use Executive's good faith efforts to promote and develop the business of the
Company and its subsidiaries (the Company’s subsidiaries from time to time,
together with any other affiliates of the Company, the “Affiliates”).  Executive
shall devote all of Executive’s business time, attention and skills to the
performance of Executive’s services as an executive of the Company.  Recognizing
and acknowledging that it is essential for the protection and enhancement of the
name and business of the Company and the goodwill pertaining thereto, Executive
shall perform the Executive’s duties under this Agreement professionally, in
accordance with the applicable laws, rules and regulations and such standards,
policies and procedures established by the Company and the industry from time to
time.    




(c)

However, the parties agree that:  (i) Executive may devote a reasonable amount
of his time to civic, community, or charitable activities and may serve as a
director of other corporations (provided that any such other corporation is not
a competitor of the Company, as determined by the Board) and to other types of
business or public activities not expressly mentioned in this paragraph and (ii)
Executive may participate as a non-employee director and/or investor in other
companies and projects as described by Executive to the Board, so long as
Executive’s responsibilities with respect thereto do not conflict or interfere
with the faithful performance of his duties to the Company.  




(d)

Place of Employment.

  The Executive’s services shall be performed at the Company’s offices located
in Van Vollenhovenstraat 56A, Rotterdam (3016 BK), any other locus where the
Company now or hereafter has a business facility and at any other location where
Executive’s presence is necessary to perform his duties.  The parties
acknowledge, however, that the Executive may be required to travel in connection
with the performance of her duties hereunder.





--------------------------------------------------------------------------------




3.

Base Salary.  The Executive shall be entitled to receive a salary from the
Company during the Employment Period at a rate per year indicated on Schedule A
hereto (the “Base Salary”). The Base Salary excludes 8% holiday allowance. Once
the Board has established the Base Salary, such Base Salary may be increased on
each anniversary of the Effective Date, at the Board’s sole discretion.  The
parties expressly agree that what the Executive receives now or in the future,
in addition to the regular Base Salary, whether this be in the form of benefits,
bonuses or anything else he receives during the Employment Period and any
renewals thereof, in cash or in kind, shall not be deemed as salary.  However,
because the Company is a public company subject to the reporting requirements
of, inter alia, the US Securities and Exchange Commission (the “SEC”), both
parties acknowledge that the Executive’s annual compensation (as determined by
the rules of the SEC or any other regulatory body or exchange having
jurisdiction), which may include some or all of the foregoing, may be required
to be publicly disclosed.




4.

Bonus.  (a) The Company may pay the Executive an annual bonus (the “Annual
Bonus”), at such time and in such amount as may be determined by the Board in
its sole discretion.  The Board may or may not determine that all or any portion
of the Annual Bonus shall be earned upon the achievement of operational,
financial or other milestones (“Milestones”) established by the Board in
consultation with the Executive and that all or any portion of any Annual Bonus
shall be paid in cash, securities or other property.




(b) The Executive shall be eligible to participate in any other bonus or
incentive program established by the Company for executives of the Company.




5.

Other Benefits




(a)

Stock Option Grant.

The Executive shall be entitled to receive those stock options under the
Company’s 2013 Equity Incentive Plan as specified in Schedule A hereto.  Any
additional option grants to the Executive shall be at the option of the Board.




(b)

Insurance and Other Benefits.  During the Employment Period, the Executive and
the Executive’s dependents shall be entitled to participate in the Company’s
insurance programs and any ERISA benefit plans, as the same may be adopted
and/or amended from time to time (the “Benefits”).  The Executive shall be
entitled to paid personal days on a basis consistent with the Company’s other
senior executives, as determined by the Board.  The Executive shall be bound by
all of the policies and procedures established by the Company from time to time.
 However, in case any of those policies conflict with the terms of this
Agreement, the terms of this Agreement shall control.




(c)

Vacation.  During the Employment Period, the Executive shall be entitled to an
annual vacation of at least that number of working days set forth on Schedule A
hereto.




(d)

Expense Reimbursement.  The Company shall reimburse the Executive for all
reasonable business, promotional, travel and entertainment expenses incurred or
paid by the Executive during the Employment Period in the performance of
Executive’s services under this Agreement, provided that the Executive furnishes
to the Company appropriate documentation required by the Internal Revenue Code
in a timely fashion in connection with such expenses and shall furnish such
other documentation and accounting as the Company may from time to time
reasonably request.




6.

Termination; Compensation Due.   The Executive's employment hereunder may
terminate, and the Executive’s right to compensation for periods after the date
the Executive’s employment with the Company terminates shall be determined, in
accordance with the provisions of paragraphs (a) through (e) below:




(a)

Voluntary Resignation; Termination without Cause.  




(i) Voluntary Resignation.

The Executive may terminate his employment at any time upon thirty (30) days
prior written notice to the Company.  In the event of the Executive’s voluntary
termination of his employment other than for Good Reason (as defined below), the
Company shall have no obligation to make payments to the Executive in accordance
with the provisions of Sections 3 or 4 above, except as otherwise required by
this Agreement or by applicable law, or to provide the benefits described in
Section 5 above, for periods after the date on which the Executive's employment
with the Company terminates due to the Executive 's voluntary termination,
except for the payment of the Base Salary accrued through the date of such
resignation.





2




--------------------------------------------------------------------------------




(ii) Termination by the Company with or without Cause. The Company may terminate
the Executive’s employment with the Company in line with the minimum notice
requirements set forth in the table below, with or without cause, by delivery to
the Executive of a written notice of termination from an authorized officer of
the Company.




Duration contract of service

Length of termination notice

< 5 years

1 month

5-10 years

2 months

10-15 years

3 months

>15 years

4 months




(A)    If the Executive’s employment is terminated by the Company without Cause,
the Company shall (x) continue to pay the Executive the Base Salary (at the rate
in effect on the date the Executive’s employment is terminated) until the end of
the Severance Period (as defined in Section 6(e) below), (y) with respect to the
Annual Bonus, to the extent the Milestones are achieved, pay the Executive a pro
rata portion of the Annual Bonus for the year of the Employment Period on the
date such Annual Bonus would have been payable to the Executive had the
Executive remained employed by the Company, and (z) pay any other accrued
compensation and Benefits. The Executive shall not have any further rights under
this Agreement or otherwise to receive any other compensation or benefits after
such termination of employment.




(B)    If, following a termination of employment without Cause, the Executive
breaches the provisions of Sections 7, 8 or 9 hereof, the Executive shall not be
eligible, as of the date of such breach, for the payments and benefits described
in Section 6 (a)(ii), and any and all obligations and agreements of the Company
with respect to such payments shall thereupon cease.




(b)

Discharge for Cause.  Upon written notice to the Executive, the Company may
terminate the Executive’s employment for “Cause” if any of the following events
shall occur:




(i)

any act or omission that constitutes a material breach by the Executive of any
of his obligations under this Agreement;




(ii)

the willful and continued failure or refusal of the Executive to satisfactorily
perform the duties reasonably required of him as an employee of the Company;




(iii)

the Executive’s conviction of, or plea of nolo contendere to, (i) any felony or
(ii) a crime involving dishonesty or moral turpitude or which could reflect
negatively upon the Company or otherwise impair or impede its operations;




(iv)

the Executive’s engaging in any misconduct, negligence, act of dishonesty
(including, without limitation, theft or embezzlement), violence, threat of
violence or any activity that could result in any violation of federal
securities laws, in each case, that is injurious to the Company or any of its
Affiliates;




(v)

the Executive’s material breach of a written policy of the Company or the rules
of any governmental or regulatory body applicable to the Company;




(vi)

the Executive’s refusal to follow the directions of the Board;




(vii)

any other willful misconduct by the Executive which is materially injurious to
the financial condition or business reputation of the Company or any of its
Affiliates, or




(viii)

the Executive’s breach of his obligations under Section 7, 8 or 9 of this
Agreement.




In the event the Executive is terminated for Cause, the Company shall have no
obligation to make payments to the Executive in accordance with the provisions
of Sections 3 or 4 above, or, except as otherwise required by law, to provide
the benefits described in Section 5 above, for periods after the Executive's
employment with the Company is terminated on account of the Executive's
discharge for Cause except for the then applicable Base Salary accrued through
the date of such termination.





3




--------------------------------------------------------------------------------




(c)

Disability.  The Company shall have the right, but shall not be obligated to
terminate the Executive's employment hereunder in the event the Executive
becomes disabled such that he is unable to discharge his duties to the Company
for a period of two (2) years, whereby periods of disability which follow each
other with an interruption of less than four (4) weeks are counted as one
consecutive period of disability, provided longer periods are not required under
applicable local labor regulations (a "Permanent Disability").  In the event of
a termination of employment due to a Permanent Disability, the Company shall be
obligated to continue to make payments to the Executive in an amount equal to
the then applicable Base Salary for the Severance Period (as defined below)
after the Executive’s employment with the Company is terminated due to a
Permanent Disability.  A determination of a Permanent Disability shall be made
by a physician satisfactory to both the Executive and the Company; provided,
however, that if the Executive and the Company do not agree on a physician, the
Executive and the Company shall each select a physician and those two physicians
together shall select a third physician, whose determination as to a Permanent
Disability shall be binding on all parties.




(d)

Death.  The Executive's employment hereunder shall terminate upon the death of
the Executive.  The Company shall have no obligation to make payments to the
Executive in accordance with the provisions of Sections 3 or 4 above, or, except
as otherwise required by law or the terms of any applicable benefit plan, to
provide the benefits described in Section 5 above, for periods after the date of
the Executive's death except for then applicable Base Salary earned and accrued
through the date of death, payable to the Executive or his successor.




(e)

Termination for Good Reason.  The Executive may terminate this Agreement at any
time for Good Reason.  In the event of termination under this Section 6(e), the
Company shall pay to the Executive severance in an amount equal to the then
applicable Base Salary for a period equal to the number of months set forth on
Schedule A hereto (the “Severance Period”), subject to the Executive’s continued
compliance with Sections 7, 8 and 9 of this Agreement for the applicable
Severance Period following the Executive’s termination, and subject to the
Company’s regular payroll practices and required withholdings.  Such severance
shall be reduced by any cash remuneration paid to the Executive because of the
Executive’s employment or self-employment during the Severance Period.  The
Executive shall continue to receive all Benefits during the Severance Period.
 The Executive shall not have any further rights under this Agreement or
otherwise to receive any other compensation or benefits after such resignation.
 For the purposes of this Agreement, “Good Reason” shall mean any of the
following (without Executive’s express written consent):  




(i) the assignment to the Executive of duties that are significantly different
from, and that result in a substantial diminution of, the duties that he assumed
on the Effective Date;




(ii) removal of the Executive from his position as indicated on Schedule A
hereto, or the assignment to the Executive of duties that are significantly
different from, and that result in a substantial diminution of, the duties that
he assumed under this Agreement, within twelve (12) months after a Change of
Control (as defined below);




(iii) a reduction by the Company in the then applicable Base Salary or other
compensation, unless said reduction is pari passu with other senior executives
of the Company;




(iv) the taking of any action by the Company that would, directly or indirectly,
materially reduce the Executive’s benefits, unless said reductions are pari
passu with other senior executives of the Company; or




(v) a breach by the Company of any material term of this Agreement that is not
cured by the Company within 30 days following receipt by the Company of written
notice thereof.




For purposes of this Agreement, “Change of Control” shall mean the occurrence of
any one or more of the following: (i) the accumulation, whether directly,
indirectly, beneficially or of record, by any individual, entity or group
(within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”)) of 50% or more of the shares of
the outstanding equity securities of the Company, (ii) a merger or consolidation
of the Company in which the Company does not survive as an independent company
or upon the consummation of which the holders of the Company’s outstanding
equity securities prior to such merger or consolidation own less than 50% of the
outstanding equity securities of the Company after such merger or consolidation,
or (iii) a sale of all or substantially all of the assets of the Company;
provided, however, that the following acquisitions shall not constitute a Change
of Control for the purposes of this Agreement: (A) any acquisitions of common
stock or securities convertible into common stock directly from the Company, or
(B) any acquisition of common stock or securities convertible into common stock
by any employee benefit plan (or related trust) sponsored by or maintained by
the Company.





4




--------------------------------------------------------------------------------




(f)    Notice of Termination.    Any termination of employment by the Company or
the Executive shall be communicated by a written ‘‘Notice of Termination’’ to
the other party hereto given in accordance with Section 15 of this Agreement. In
the event of a termination by the Company for Cause, the Notice of Termination
shall (i) indicate the specific termination provision in this Agreement relied
upon, (ii) set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of the Executive’s employment under the
provision so indicated and (iii) specify the date of termination, which date
shall be the date of such notice. The failure by the Executive or the Company to
set forth in the Notice of Termination any fact or circumstance which
contributes to a showing of Cause shall not waive any right of the Executive or
the Company, respectively, hereunder or preclude the Executive or the Company,
respectively, from asserting such fact or circumstance in enforcing the
Executive’s or the Company’s rights hereunder.




(g)    Resignation from Directorships and Officerships.    The termination of
the Executive’s employment for any reason will constitute the Executive’s
resignation from (i) any director, officer or employee position the Executive
has with the Company or any of its Affiliates, and (ii) all fiduciary positions
(including as a trustee) the Executive holds with respect to any employee
benefit plans or trusts established by the Company. The Executive agrees that
this Agreement shall serve as written notice of resignation in this
circumstance, unless otherwise required by any plan or applicable law.




7.

Non-Competition; Non-Solicitation.  




(a)

For the duration of the Employment Period and, unless the Company terminates the
Executive’s employment without Cause, during the Severance Period (the
“Non-compete Period”), the Executive shall not, directly or indirectly, except
as specifically provided in Section 2(c), engage or invest in, own, manage,
operate, finance, control or participate in the ownership, management,
operation, financing, or control of, be employed by, associated with, or in any
manner connected with, lend any credit to, or render services or advice to, any
business, firm, corporation, partnership, association, joint venture or other
entity that engages or conducts any business the same as or substantially
similar to the Business or any other business engaged in or proposed to be
engaged in or conducted by the Company and/or any of its Affiliates during the
Employment Period, or then included in the future strategic plan of the Company
and/or any of its Affiliates, anywhere within the states or other jurisdictions
in which the Company or any of its Affiliates at that time is operating;
provided, however, that the Executive may own less than 5% in the aggregate of
the outstanding shares of any class of securities of any enterprise (but without
otherwise participating in the activities of such enterprise) including those
engaged in the mining business, other than any such enterprise with which the
Company competes or is currently engaged in a joint venture, if such securities
are listed on any national or regional securities exchange or have been
registered under Section 12(b) or (g) of the Exchange Act.  Notwithstanding the
foregoing, if the Executive shall present to the Board any opportunity within
the scope of the prohibited activities described above, and the Company shall
not elect to pursue such opportunity within a reasonable time, then the
Executive shall be permitted to pursue such opportunity, subject to the
requirements of Section 2(b).




(b)

During the Employment Period and for a period of twelve (12) months following
termination of the Executive’s employment with the Company, the Executive shall
not:




(i) persuade, solicit or hire, or attempt to recruit, persuade, solicit or hire,
any employee, or independent contractor of, or consultant to, the Company, or
its Affiliates, to leave the employment (or independent contractor relationship)
thereof, whether or not any such employee or independent contractor is party to
an employment agreement; or




(ii) attempt in any manner to solicit or accept from any customer or client of
the Company or any of its Affiliates, with whom the Company or any of its
Affiliates had significant contact during the term of the Agreement, business of
the kind or competitive with the business done by the Company or any of its
Affiliates with such customer or to persuade or attempt to persuade any such
customer to cease to do business or to reduce the amount of business which such
customer has customarily done or is reasonably expected to do with the Company
or any of its Affiliates or if any such customer elects to move its business to
a person other than the Company or any of its Affiliates, provide any services
(of the kind or competitive with the Business of the Company or any of its
Affiliates) for such customer, or have any discussions regarding any such
service with such customer, on behalf of such other person.




The Executive recognizes and agrees that because a violation by the Executive of
his obligations under this Section 7 will cause irreparable harm to the Company
that would be difficult to quantify and for which money damages would be
inadequate, the Company shall have the right to injunctive relief to prevent or
restrain any such violation, without the necessity of posting a bond. The
Non-compete Period will be extended by the duration of any violation by the
Executive of any of his obligations under this Section 7.





5




--------------------------------------------------------------------------------




The Executive expressly agrees that the character, duration and scope of the
covenant not to compete are reasonable in light of the circumstances as they
exist at the date upon which this Agreement has been executed.  However, should
a determination nonetheless be made by a court of competent jurisdiction at a
later date that the character, duration or geographical scope of the covenant
not to compete is unreasonable in light of the circumstances as they then exist,
then it is the intention of the Executive, on the one hand, and the Company, on
the other, that the covenant not to compete shall be construed by the court in
such a manner as to impose only those restrictions on the conduct of the
Executive which are reasonable in light of the circumstances as they then exist
and necessary to assure the Company of the intended benefit of the covenant not
to compete.




8.

Inventions and Patents. The Executive acknowledges that all inventions,
innovations, improvements, know-how, plans, development, methods, designs,
analyses, specifications, software, drawings, reports and all similar or related
information (whether or not patentable or reduced to practice) which related to
any of the Company’s actual or proposed business activities and which are
created, designed or conceived, developed or made by the Executive during the
Executive’s past or future employment by the Company or any Affiliates, or any
predecessor thereof (“Work Product”), belong to the Company, or its Affiliates,
as applicable.  Any copyrightable work falling within the definition of Work
Product shall be deemed a “work made for hire” and ownership of all right title
and interest shall rest in the Company.  The Executive hereby irrevocably
assigns, transfers and conveys, to the full extent permitted by law, all right,
title and interest in the Work Product, on a worldwide basis, to the Company to
the extent ownership of any such rights does not automatically vest in the
Company under applicable law.  The Executive will promptly disclose any such
Work Product to the Company and perform all actions requested by the Company
(whether during or after employment) to establish and confirm ownership of such
Work Product by the Company (including without limitation, assignments,
consents, powers of attorney and other instruments).




9.

Confidentiality Covenants.




(a)

The Executive understands that the Company and/or its Affiliates, from time to
time, may impart to the Executive confidential information, whether such
information is written, oral or graphic.  




For purposes of this Agreement, “Confidential Information” means information,
which is used in the business of the Company or its Affiliates and (i) is
proprietary to, about or created by the Company or its Affiliates, (ii) gives
the Company or its Affiliates some competitive business advantage or the
opportunity of obtaining such advantage or the disclosure of which could be
detrimental to the interests of the Company or its Affiliates, (iii) is
designated as Confidential Information by the Company or its Affiliates, is
known by the Executive to be considered confidential by the Company or its
Affiliates, or from all the relevant circumstances should reasonably be assumed
by the Executive to be confidential and proprietary to the Company or its
Affiliates, or (iv) is not generally known by non-Company personnel.  Such
Confidential Information includes, without limitation, the following types of
information and other information of a similar nature (whether or not reduced to
writing or designated as confidential):  




(i) Internal personnel and financial information of the Company or its
Affiliates, vendor information (including vendor characteristics, services,
prices, lists and agreements), purchasing and internal cost information,
internal service and operational manuals, and the manner and methods of
conducting the business of the Company or its Affiliates;




(ii) Marketing and development plans, price and cost data, price and fee
amounts, pricing and billing policies, bidding, quoting procedures, marketing
techniques, forecasts and forecast assumptions and volumes, and future plans and
potential strategies (including, without limitation, all information relating to
any acquisition prospect and the identity of any key contact within the
organization of any acquisition prospect) of the Company or its Affiliates which
have been or are being discussed;




(iii) Names of customers and their representatives, contracts (including their
contents and parties), customer services, and the type, quantity, specifications
and content of products and services purchased, leased, licensed or received by
customers of the Company or its Affiliates; and




(iv) Confidential and proprietary information provided to the Company or its
Affiliates by any actual or potential customer, government agency or other third
party (including businesses, consultants and other entities and individuals).








6




--------------------------------------------------------------------------------




The Executive hereby acknowledges the Company’s exclusive ownership of such
Confidential Information.




(b)

The Executive agrees as follows: (1) only to use the Confidential Information to
provide services to the Company and its Affiliates; (2) only to communicate the
Confidential Information to fellow employees, agents and representatives on a
need-to-know basis; and (3) not to otherwise disclose or use any Confidential
Information, except as may be required by law or otherwise authorized by the
Board. Upon demand by the Company or upon termination of the Executive’s
employment, the Executive will deliver to the Company all manuals, photographs,
recordings and any other instrument or device by which, through which or on
which Confidential Information has been recorded and/or preserved, which are in
the Executive’s possession, custody or control.




10.

Representation.  The Executive hereby represents that the Executive’s entry into
this Employment Agreement and performance of the services hereunder will not
violate the terms or conditions of any other agreement to which the Executive is
a party.




11.

Arbitration.  All controversies or disputes which may arise between the parties
concerning this Agreement shall be determined by arbitration to take place in
the County of New York, State of New York.  Judgment on any award of any such
arbitration may be entered in the Supreme Court of the State of New York or in
any other court having jurisdiction of the person or persons against whom such
award is rendered.  Any notice of such arbitration or for the confirmation of
any award in any arbitration shall be sufficient if given in accordance with the
provisions of this Agreement.  The parties agree that the determination of the
arbitrators shall be binding and conclusive upon them.




12.

Governing Law/Jurisdiction.  This Agreement and any disputes or controversies
arising hereunder shall be construed and enforced in accordance with and
governed by the internal laws of the State of New York without regard to the
conflicts of laws principles thereof.




13.

Public Company Obligations.  Executive acknowledges that the Company is a public
company and that this Agreement may be subject to the public filing requirements
of the Exchange Act.  Executive acknowledges and agrees that the applicable
insider trading rules, transaction reporting rules, limitations on disclosure of
non-public information and other requirements set forth in the US Securities Act
of 1933, as amended (the “Securities Act”), the Exchange Act and rules and
regulations promulgated by the SEC may apply to this Agreement and Executive’s
employment with the Company.  Executive (on behalf of himself, as well as the
Executive’s executors, heirs, administrators and assigns), absolutely and
unconditionally agrees to indemnify and hold harmless the Company and all of its
past, present and future affiliates, executors, heirs, administrators,
shareholders, employees, officers, directors, attorneys, accountants, agents,
representatives, predecessors, successors and assigns from any and all claims,
debts, demands, accounts, judgments, causes of action, equitable relief,
damages, costs, charges, complaints, obligations, controversies, actions, suits,
proceedings, expenses, responsibilities and liabilities of every kind and
character whatsoever (including, but not limited to, reasonable attorneys’ fees
and costs) in the event of Executive’s breach of any obligation of Executive
under the Securities Act, the Exchange Act, any rules promulgated by the SEC and
any other applicable federal, state or foreign laws, rules, regulations or
orders.




14.

Entire Agreement.  This Agreement constitutes the entire agreement between the
parties hereto with respect to the subject matter hereof and thereof and
supersedes and cancels (i) any and all previous agreements, written and oral,
regarding the subject matter hereof between the parties hereto and (ii) that
certain management agreement dated as of 1 June, 2011 by and between the
Executive and Symbid B.V.  This Agreement shall not be changed, altered,
modified or amended, except by a written agreement signed by both parties
hereto.





7




--------------------------------------------------------------------------------




15.

Notices.  All notices, requests, demands and other communications called for or
contemplated hereunder shall be in writing and shall be deemed to have been
given when delivered to the party to whom addressed or when sent by telecopy (if
promptly confirmed by registered or certified mail, return receipt requested,
prepaid and addressed) to the parties, their successors in interest, or their
assignees at the following addresses, or at such other addresses as the parties
may designate by written notice in the manner aforesaid:




(a)

to the Company at:

Symbid Corp.

Van Vollenhovenstraat 56A

3016 BK Rotterdam

The Netherlands

Phone +31(0) 10 4134 601

Attn: Maarten van der Sanden

with a copy to:

Gottbetter & Partners, LLP

488 Madison Avenue

New York, NY 10022-5718

Attn: Adam S. Gottbetter

Fax: (212) 400-6901




(b)

to the Executive at:

Address listed on Schedule A attached hereto.




All such notices, requests and other communications will (i) if delivered
personally to the address as provided in this Section, be deemed given upon
delivery, (ii) if delivered by facsimile transmission to the facsimile number as
provided for in this Section, be deemed given upon facsimile confirmation, (iii)
if delivered by mail in the manner described above to the address as provided
for in this Section, be deemed given on the earlier of the third business day
following mailing or upon receipt and (iv) if delivered by overnight courier to
the address as provided in this Section, be deemed given on the earlier of the
first business day following the date sent by such overnight courier or upon
receipt (in each case regardless of whether such notice, request or other
communication is received by any other person to whom a copy of such notice is
to be delivered pursuant to this Section).  Either party may, by notice given to
the other party in accordance with this Section, designate another address or
person for receipt of notices hereunder.




16.

Severability.  If any term or provision of this Agreement, or the application
thereof to any person or under any circumstance, shall to any extent be invalid
or unenforceable, the remainder of this Agreement, or the application of such
terms to the persons or under circumstances other than those as to which it is
invalid or unenforceable, shall be considered severable and shall not be
affected thereby, and each term of this Agreement shall be valid and enforceable
to the fullest extent permitted by law.  The invalid or unenforceable provisions
shall, to the extent permitted by law, be deemed amended and given such
interpretation as to achieve the economic intent of this Agreement.




17.

Waiver.  The failure of any party to insist in any one instance or more upon
strict performance of any of the terms and conditions hereof, or to exercise any
right or privilege herein conferred, shall not be construed as a waiver of such
terms, conditions, rights or privileges, but same shall continue to remain in
full force and effect.  Any waiver by any party of any violation of, breach of
or default under any provision of this Agreement by the other party shall not be
construed as, or constitute, a continuing waiver of such provision, or waiver of
any other violation of, breach of or default under any other provision of this
Agreement.




18.

Successors and Assigns.  This Agreement shall be binding upon the Company and
any successors and assigns of the Company.  Neither this Agreement nor any right
or obligation hereunder may be assigned by the Executive.  The Company may
assign this Agreement and its right and obligations hereunder, in whole or in
part.




19.

Counterparts.  This Agreement may be executed in multiple counterparts, each of
which shall be deemed an original, and all of which together shall constitute
one and the same instrument.




20.

Headings.  Headings in this Agreement are for reference purposes only and shall
not be deemed to have any substantive effect.





8




--------------------------------------------------------------------------------




21.

Opportunity to Seek Advice.  The Executive acknowledges and confirms that he has
had the opportunity to seek such legal, financial and other advice and
representation as he has deemed appropriate in connection with this Agreement,
that the Executive is fully aware of its legal effect, and that Executive has
entered into it freely based on the Executive’s judgment and not on any
representations or promises other than those contained in this Agreement.




22.

Withholding and Payroll Practices.  All salary, severance payments, bonuses or
benefits payments made by the Company under this Agreement shall be net of any
tax or other amounts required to be withheld by the Company under applicable law
and shall be paid in the ordinary course pursuant to the Company’s then existing
payroll practices.







[The next page is the signature page]














9




--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.







EXECUTIVE:




/s/ Robin Slakhorst

Robin Slakhorst







SYMBID CORP.




By:

 /s/ Noah Levinson

Name:  Noah Levinson

Title:  President








--------------------------------------------------------------------------------







Schedule A




1.

Employment Period: indefinite period




2.

Employment




a.

Title: Chief Commercial Officer and Secretary

b.

Executive Duties:  Commercial relations and New Business Development




3.

Base Salary:  EUR 50,000 net salary on a yearly basis ($68,520 per year on an
exchange rate of $1.3704 as of date of signing on 2013/12/6). This is exclusive
of 8% holiday allowance. The net salary will be paid out in EUR, thus the exact
USD amount being subject to fluctuations in the exchange rate.




4.

Initial Stock Option Grant will be decided upon in a later stage when
independent Board members of the Company are settled.




5.

Vacation:  20 working days




6.

Severance Period:  3 months




7.

Executive Contact Information:

Robin Slakhorst

Email: robin.slakhorst@symbid.com

Tel. +31(0) 6 24232233

Address: Sint-Jobsweg 24K, 3024 EJ Rotterdam (The Netherlands)






